Citation Nr: 1012552	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of an injury to the right wrist (right wrist 
disability).  

2.  Entitlement to an evaluation in excess of 0 percent for 
a deviated septum.  

3.  Entitlement to an evaluation in excess of 0 percent for 
a retention cyst of the left antrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1955 
to April 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for post-traumatic 
ossific deposits of the right wrist; an evaluation in excess 
of 0 percent for a retention cyst, left antrum; and an 
evaluation in excess of 0 percent for perforated nasal 
septum.  

The claim file subsequently was transferred to the RO in 
Newark, New Jersey, which currently retains jurisdiction of 
the Veteran's claim.

In a November 2003 rating decision, the RO assigned an 
increased rating of 20 percent for the right wrist 
disability, characterizing it as ulnar styloid non-union, 
tenosynovitis, degenerative joint disease of radioulnar 
joint, effective March 11, 2002.  The Veteran has indicated 
that he is not satisfied with this rating.  Thus, this claim 
is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

In September 2006, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.  The Veteran 
submitted additional evidence at the time of the hearing, 
which has subsequently been adjudicated by the RO.  

In August 2007 the Board remanded the Veteran's current 
claims for further development, including for VA 
examinations to assess the current severity of his service 
connected disabilities.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).  


FINDINGS OF FACT

1.  The Veteran's right wrist disability is not manifested 
by findings of ankylosis, nonunion in the upper half of the 
ulna, with false movement, impairment of the radius, forearm 
pronation lost beyond the middle of the arc, or hand fixed 
in full pronation; nor does the Veteran's right wrist 
manifest neurologic abnormalities.  

2.  The Veteran's deviated septum does not manifest 50 
percent obstruction of the nasal passage on both sides or 
compete obstruction on one side.    

3.  The Veteran's retention cyst of the left antrum does not 
manifest one or more incapacitating episodes requiring 
antibiotic treatment, or three or more non-incapacitating 
episodes manifested by headaches, pain and purulent 
discharge or crusting per year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of an injury to the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes (DCs) 5003, 5010, 5205-5215 (2009).

2.  The criteria for a compensable rating for a deviated 
septum have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.97, Diagnostic Code (DC) 6502 (2009).

3.  The criteria for a compensable rating for a retention 
cyst of the left antrum have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code (DC) 6513 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with pre-adjudication notice 
by letter dated in November 2002 and post adjudication 
notice by letters dated in April 2004, March 2006, August 
2007, and December 2008.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  See Vazquez- Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  

While the post-adjudication notices were not provided prior 
to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in a December 2009 
supplemental statement of the case (SSOC) following the 
provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran the 
opportunity to provide testimony before the Board, and 
afforded the Veteran medical examinations as to the severity 
of his service-connected disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claim file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating Claims  

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by 
the Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, 
or on appeal of a subsequent denial of an increased rating, 
it may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Right Wrist Disability

The Veteran seeks an evaluation in excess of 20 percent for 
a right wrist disability.  He claims that his neuropathy 
symptoms are related to his right wrist disability, and that 
he has lost the full use of his right hand and drops 
everything.  

The RO originally granted service connection for a right 
wrist disability in April 1960, assigning a 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5010, effective July 3, 
1956.  The February 2003 rating decision on appeal continued 
the 10 percent rating under 38 C.F.R. § 4.71a, DC 5010-5215.  
In a November 2003 rating decision, the RO assigned an 
increased rating of 20 percent for the right wrist 
disability, characterizing it as ulnar styloid non-union, 
tenosynovitis, degenerative joint disease of radioulnar 
joint, effective March 11, 2002, under 38 C.F.R. § 4.71a, DC 
5010-5211.  

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995).

The medical evidence of record notes that the Veteran is 
right-handed; thus, his right arm is considered his major 
extremity.  See 38 C.F.R. § 4.69.

Diagnostic Code 5010, arthritis due to trauma is rated under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis (hypertrophic or osteoarthritis), if 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, DC 5003.  The diagnostic codes pertaining to the 
wrist are contained in 38 C.F.R. § 4.71a, DCs 5214 and 5215.  
However, assigning multiple ratings for the Veteran's right 
wrist disability based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  The Veteran's current diagnostic code 5010-
5211 contemplates ratings under DC 5003 and 5211.  The Board 
notes that although the Veteran has been diagnosed with 
posttraumatic arthritis of his right wrist and has pain on 
motion of the right wrist, because his current rating under 
DC 5211, impairment of the ulna in the lower half, 
contemplates impaired, painful, and limited motion and 
function of the wrist, an additional rating under DCs 5003 
and 5010 cannot also be assigned because this would 
constitute prohibited pyramiding.  See 38 C.F.R. § 4.14.  

In the absence of limitation of motion, a 20 percent 
evaluation is granted where X-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003. The Veteran's right wrist disability 
involves only his right wrist, and not two or more major or 
minor joints, and therefore he is not entitled to a 20 
percent evaluation under DC 5003 for his right wrist 
disability; nor could he receive a rating in excess of his 
current 20 percent rating under DC 5003.

January 2002 VA treatment records note that the Veteran was 
status post right distal ulna fracture while in the Air 
Force.  Veteran reports pervasive pain and stiffness of the 
right wrist with numbness on the ulnar aspect of the right 
hand and forearm.  

February 2002 VA treatment records note that the Veteran's 
right hand was tender over the styloid with positive ulnar 
development impingement.  Active range of motion of the 
wrist was 45 degrees of dorsiflexion, 70 degrees of volar, 
and 15/15 degrees of ulnar/radial deviation.  

VA treatment records dated in March 2002 note that magnetic 
resonance imaging (MRI) demonstrated a non-united fracture 
of the ulnar styloid process.  Impressions of complete 
degenerative tear TFCC, ulnolunate impactation syndrome, and 
high grade tear and severe degeneration extensor carpi 
ulnaris were given.  

A VA examination was conducted in August 2003.  The examiner 
noted the March 2002 MRI.  The Veteran reported continuous 
pain in the right wrist, pain on forcible finger flexion, 
and difficulty picking things up due to wrist pain.  A 
physical examination revealed that there was no swelling, 
deformity, or tenderness of the right wrist.  There is no 
instability in the distal radial ulnar joint.  Dorsiflexion 
of both wrists is to 75 degrees without pain, volar flexion 
of both wrists is to 65 degrees without pain, radial 
deviation of both wrists is to 35 degrees without pain, and 
ulnar deviation of both wrists is to 50 degrees without 
pain.  There is pain on the radial side of the wrist on 
resisted dorsiflexion.  There is a prominent tender, right 
first metacarpal carpal joint with pain on motion of the 
joint and there is a positive grinding test.  There is no 
weakness of grip on repetitive squeezing of the examiner's 
fingers.  Diagnoses of status post rotatory traction injury 
to the right wrist, with resultant partial tear of the 
extensor carpi ulnaris tendon and tenosynovitis of the 
tendon, and the TFCC was last torn and this has resulted in 
degenerative joint disease (DJD) of the distal radial ulnar 
joint, were given.  The examiner noted that the MRI shows 
DJD of the radial ulnar joint and this resulted from the 
instability of the ulnar side of the wrist.  

A July 2004 private treatment record notes that the Veteran 
reported dropping things with his right hand and that he had 
numbness of the right hand at times.  Both wrists had 65 
degrees of extension and 60 degrees of flexion.  He had 
tenderness of the right thumb CMC joint with some synovitis 
and slight subluxation.  An impression of pain in the right 
hand, primarily from thumb CMC arthritis, was given.  

A VA examination was conducted in December 2008.  Th 
examiner noted a review of the Veteran's claim file.  The 
Veteran wears a right wrist splint and is retired.  The 
Veteran reported that he has daily pain, which is worse with 
use of the right wrist, and that he does not feel with his 
right hand.  A physical examination revealed that the 
Veteran's right wrist had no swelling, cellulitis, or 
deformities.  He is able to dorsiflex to 10 degrees, plantar 
flex to 15 degrees, supinate 0 to 80 degrees, and pronate 0 
to 80 degrees.  Radial deviation is 0 to 10 degrees and 
ulnar deviation is 0 to 30 degrees.  Motor strength is 5-/5 
in all planes of motion due to pain and grip strength is 5-
/5.  Sensation is decreased over digits 1-3.  No wasting of 
the hand muscles.  After repetitive motion of the right 
wrist there is no additional loss of joint function due to 
pain, fatigue, or lack of endurance.  Assessments of status 
post trauma to the right wrist, post traumatic arthritis of 
the right wrist, and carpal tunnel were given.  

A VA peripheral nerves examination was conducted in 
September 2009.  The examiner noted a review of the 
Veteran's claim file.  The examiner noted that he was to 
evaluate whether any part of the nerve damage related to the 
right wrist is related to the right wrist disability.  
Following a neurologic examination, the Veteran was given a 
diagnosis of mild carpal tunnel syndrome of the right hand.  
The examiner noted that the Veteran had an EMG test in 2002, 
which was within normal limits.  There was no evidence of 
nerve entrapment, neuropathy, or radiculopathy.  The Veteran 
has been complaining of weakness and difficulty with the 
right hand for many years, which has been getting 
progressively worse.  Numbness has developed in the last few 
years.  Initially the Veteran's injury on the right wrist 
was on the right ulnar side, ulnar bone.  There was no 
record of numbness or tingling in the distribution of the 
right median nerve in the claim file.  No treatment record 
for carpal tunnel syndrome was detected.  The symptoms of 
carpal tunnel syndrome might have developed over the period 
of the last few years.   The examiner opined it was less 
likely as not the current mild right carpal tunnel syndrome 
finding and right median neuropathy symptoms are more likely 
as not related to the right wrist injury during service.  

Under DC 5211, the diagnostic code under which the Veteran's 
disability is currently rated, for the major extremity, 
pertaining to the ulna, nonunion in the upper half, with 
false movement: without loss of bone substance or deformity 
warrants a 30 percent evaluation and with loss of bone 
substance (1 inch or more) and marked deformity warrants a 
40 percent evaluation.  There is no competent evidence of 
record indicating that the Veteran has any nonunion in the 
upper half, with false movement, associated with his ulna, 
and therefore he does not warrant a rating in excess of 20 
percent for his right wrist disability under DC 5211.  38 
C.F.R. § 4.71a.  

Several of the listed diagnostic codes are inapplicable in 
this case.  Diagnostic Code 5205 is inapplicable because 
there is no competent evidence indicating, nor does the 
Veteran contend he has, ankylosis involving his elbow.  
Diagnostic Code 5209 is inapplicable because there is no 
competent evidence indicating, nor does the Veteran contend 
he has, a right wrist disability involving flail joint of 
the elbow.  Diagnostic Code 5210 is inapplicable because 
there is no competent evidence indicating, nor does the 
Veteran contend, that his disability involves nonunion of 
the radius and ulna.  Diagnostic Code 5212 is inapplicable 
because there is no competent evidence indicating, nor does 
the Veteran contend, that his disability involves impairment 
of the radius.  Diagnostic Code 5214 is inapplicable because 
there is no competent evidence indicating, nor does the 
Veteran contend, that his disability involves ankylosis of 
his wrist .  See 38 C.F.R. § 4.71a.

Under DC 5208, a maximum 20 percent evaluation is warranted 
for limitation of flexion of the forearm to 100 degrees and 
extension of the forearm to 45 degrees.  Under DC 5215 a 
maximum 10 percent evaluation is warranted based on 
dorsiflexion and palmar flexion regardless of whether the 
major or minor extremity is involved.  As noted above, the 
Veteran is currently receiving a 20 percent rating for 
impairment of the lower half of ulna, which involves 
impaired and/or limited function and motion of his forearm.  
Despite the RO's characterization of instability under DC 
5211, the evidence of record does not show impairment of the 
lower half of the ulna, but rather a right wrist disability.  
Therefore, additional ratings under DCs 5208 and 5215 cannot 
also be assigned because this would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14.  Furthermore, given that 
the maximum rating under DCs 5208 and 5215 is 20 percent, 
the Veteran cannot be assigned a rating higher than he 
currently has under these codes.  See 38 C.F.R. § 4.71a.  
 
Likewise, diagnostic codes 5206 and 5207 relate to the 
flexion and extension of the elbow joint, and therefore 
these codes address a distinct anatomical part of the 
Veteran's body that does not involve his service connected 
wrist disability.  Thus, these codes are not for 
application.  See Id.  

Under Diagnostic Code 5213, for the major extremity, a 30 
percent rating is warranted for loss of pronation motion of 
the forearm beyond the middle of the arc.  Likewise, under 
DC 5213, a 30 percent rating is warranted when the hand is 
fixed in full pronation.  Id.  Normal ranges of motion of 
the forearm is pronation of 0 to 80 degrees and supination 
of 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  At its 
worst, the competent evidence of record shows that the 
Veteran's right forearm had pronation and supination limited 
to 80 degrees.  Therefore, the Veteran's forearm has motion 
well beyond the middle of the arc, and there is no competent 
evidence of record indicating that the Veteran's hand is 
fixed in any position.  Thus, a rating in excess of 20 
percent is not warranted under DC 5213.  See Id.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right wrist 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.

Furthermore, as to whether there are any associated 
objective neurologic abnormalities, which would be 
separately compensable, the September 2009 VA peripheral 
nerves examination notes that it is less likely as not that 
the current mild right carpal tunnel syndrome finding and 
right median neuropathy symptoms are related to the right 
wrist injury during service.  There is no medical evidence 
of record indicating that there are any neurologic 
abnormalities associated with the Veteran's right wrist 
disability.  Thus, separate ratings for neurologic 
abnormalities are not for application.  

The Veteran genuinely believes that the severity of his 
right wrist disability merits a higher rating.  However, as 
a lay person, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the severity of his service-connected right wrist 
disability or whether there are separate neurologic 
manifestations associated with his right wrist disability, 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the 
VA medical professionals, which show that the criteria for a 
rating in excess of 20 percent for a right wrist disability 
have not been met and that there are no separate neurologic 
manifestations associated with his right wrist disability.  
See Jandreau, supra; Gilbert, supra; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.71a, DCs 5003, 5010, and 5205-5215. 
 
B.  Deviated Septum and Retention Cyst of the Left Antrum  

The Veteran seeks compensable evaluations for deviated 
septum and retention cyst of the left antrum disabilities.  
He claims that the VA ear nose and throat examiner spent 
less than 15 minutes with him, and that he uses antibiotics 
installed in his nasal passage 2-3 times per day and must 
use antibiotics for any invasive procedures and surgeries.  
He also claims that he came down with a virus as soon as he 
was admitted to a hospital for open heart surgery in January 
2008.  

The RO originally granted service connection for a deviated 
septum and a retention cyst of the left antrum in an April 
1960 rating decision, assigning 0 percent ratings, effective 
April 5, 1960, respectively, under 38 C.F.R. §  4.97 DCs 
6502 and 6513.  The RO continued the Veteran's current 
ratings under the same diagnostic codes in the rating 
decision on appeal.  

The Veteran's deviate septum disability is rated under 38 
C.F.R. § 4.97, DC 6502, deviation of the nasal septum.  
Under this code deviation of the nasal septum consisting of 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a maximum 10 
percent rating.  Id.  

The Veteran's retention cyst of the left antrum is rated 
under 38 C.F.R. § 4.97, DC 6513, chronic maxillary 
sinusitis.  Sinusitis is rated under 38 C.F.R. § 4.97, 
General Rating Formula for Sinusitis.  Under DC 6513, the 
criteria for a 10 percent rating requires one or more 
incapacitating episodes requiring antibiotic treatment, or 
three or more non-incapacitating episodes manifested by 
headaches, pain and purulent discharge or crusting per year.  
38 C.F.R. § 4.97, DC 6513. 

A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  The same criteria 
apply for the evaluation of pansinusitis, ethmoid, 
maxillary, and sphenoid sinusitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6511, 6513, and 6514.

VA treatment records dated in March 2002 note that medical 
imaging of the Veteran's paranasal sinuses indicate that the 
bony nasal septum is deviated to the left of the midline.  
Impressions of minimal bilateral frontal sinus disease, 
remaining paranasal sinuses are normal, concha bullosa left 
middle turbinate, and deviation of the bony nasal septum to 
the left side, were given.  

A VA examination was conducted in October 2003.  A physical 
examination indicated that the Veteran had a normal external 
nose, septal perforation, congested mucosas, and tenderness 
over the maxillary sinuses.  Postnasal space is normal.  
Larynx and pharynx were normal.  The Veteran has recurrent 
nasal bleeding with nasal septal perforation.  Diagnoses of 
nasal septal perforation, clinically maxillary sinusitis, 
and no laryngopharyngeal disease were given.  The examiner 
noted that it is more likely than not that the Veteran's 
nasal septal perforation and residual maxillary sinusitis 
are due to his military service.  

Private treatment records dated in July 2004 note that the 
Veteran complained of intermittent bleeding and nasal 
infections and crusting.  An examination revealed that there 
is some residual deviation of the septum over towards the 
left.  Currently there is no evidence of infection.  A CAT 
scan was ordered.  

July 2004 private treatment records note that a computed 
tomography of the paranasal sinuses revealed a moderate 
ethmoid mucosal thickening, a couple of tiny polyps/mucosus 
cysts at the frontal sinus floor, and a nasal septum that is 
severely deviated with a serpentine configuration; there is 
a left sided nasal septal spur with septal perforation 
anteriorly.  Impressions of ethmoid inflammatory changes and 
deviated nasal septum with perforation were given.  

July 2004 private treatment records note that the Veteran's 
CAT scan revealed a perforated septum and some adhesions.  
There is no sign of significant inflammatory sinus disease.  
At this time no treatment will be given and I have 
recommended that he consider surgery only for improvement of 
breathing.  If he develops a flare-up infection he should 
contact us.  Given that he responds well to antibiotics, I 
don't believe surgery on the paranasal sinuses themselves is 
indicated.  

A VA examination was conducted in December 2008.  The 
Veteran complained of recurrent nasal congestion, persistent 
postnasal drip, difficulty breathing from the nose, and 
recurrent nasal bleeding.  A physical examination revealed 
extensive crusting of the nose and nasal septal perforation.  
Clinically the picture of chronic sinusitis.  The Veteran 
had a previous CAT scan of the sinuses, which confirmed the 
presence of a nasal sinus disease.  Diagnoses of nasal 
sinusitis and nasal septal perforation were given.  In 
reviewing the claim file and the history, this Veteran has 
been treated for chronic nasal sinus disease since 2004 with 
his private medical doctor with a long course of 
antibiotics.  The Veteran's recurrent nasal sinus disease 
with repeated cauterizations caused a perforation of the 
nasal septum during military service and this needed to be 
treated with an antibiotic with a long course of four to six 
weeks.  

Regarding the Veteran's deviated septum, although there is 
competent medical evidence showing that the Veteran's septum 
is deviated, there is no medical evidence of record showing 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Thus, the 
Veteran's deviated septum disability does not warrant a 10 
percent rating under 38 C.F.R. § 4.97, DC 6502.  

Regarding, the Veteran's retention cyst of the left antrum, 
the medical evidence does not show any findings of 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment or three to six non-incapacitating 
episodes of sinusitis per year at any time during the 
pendency of the Veteran's claim.  The December 2008 VA 
examiner found that, in reviewing the claim file and the 
history, the Veteran has been treated for chronic nasal 
sinus disease since 2004 with his private medical doctor 
with a long course of antibiotics.  However, the July 2004 
private treatment record notes that there is no sign of 
significant inflammatory sinus disease and that no treatment 
will be given.  There is no medical evidence of record from 
2004 to the present indicating any treatment for sinusitis 
or any disease related to the Veteran's sinuses.  Therefore, 
the Board finds that the foregoing December 2008 VA 
examination report has no probative value as it is merely a 
recitation of the Veteran's self-reported and 
unsubstantiated medical history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).  
Likewise, the December 2008 VA examination report has no 
probative value because a medical opinion based on an 
inaccurate factual premise is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  In fact, there is no medical 
evidence of record indicating that the Veteran has had one 
or more incapacitating episodes requiring antibiotic 
treatment, or three or more non-incapacitating episodes 
manifested by headaches, pain and purulent discharge or 
crusting per year, at any time during the pendency of the 
Veteran's increased rating claim and therefore the Veteran's 
disability does not warrant a compensable rating under 38 
C.F.R. § 4.97, DC 6513.   

The Veteran genuinely believes that his deviated septum and 
retention cyst of the left antrum disabilities warrant 
higher ratings.  However, as a lay person, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the extent of 
his disabilities, and his views are of no probative value.  
The Veteran's medical treatment records do not corroborate 
his claims that he uses antibiotics on a daily basis, and 
the Board finds that his statements are not credible in this 
regard.  See Jandreau, 492 F.3d at 1372.  

At no time during the pendency of this claim has the 
Veteran's deviated septum and retention cyst of the left 
antrum disabilities met or nearly approximated the criteria 
for ratings in excess of 0 percent, and staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for 
deviated septum and retention cyst of the left antrum 
disabilities are not warranted.  See Gilbert, supra; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected right wrist, 
deviated septum, and retention cyst of the left antrum 
disabilities.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If 
not, the second step is to determine whether the claimants 
exceptional disability picture exhibits other related 
factors identified in the regulations as "governing norms."  
Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination 
whether, to accord justice, the claimant' s disability 
picture requires the assignment of an extra-schedular 
rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various 
medical professionals are the symptoms included in the 
criteria found in the rating schedule for the Veteran's 
respective disabilities.  The schedular criteria are not 
inadequate for rating this Veteran's disabilities, and the 
other two steps in the analysis of extra-schedular ratings 
need not be reached.  






ORDER

Entitlement to a rating in excess of 20 percent for 
residuals of an injury to the right wrist (right wrist 
disability) is denied.  

Entitlement to an evaluation in excess of 0 percent for a 
deviated septum is denied.  

Entitlement to an evaluation in excess of 0 percent for a 
retention cyst of the left antrum is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


